IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 96-00143
                          Conference Calendar


BENJAMIN FORSYTHE,

                                           Plaintiff-Petitioner,

versus

JAMES A. COLLINS ET AL.,

                                           Defendants-Respondents.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. W-94-CA-079
                         - - - - - - - - - -
                           October 25, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Benjamin Forsythe, #521748, petitions this court for

permission to file an interlocutory appeal of the district

court’s order granting partial summary judgment in favor of the

defendants in Forsythe’s civil rights complaint brought pursuant

to 42 U.S.C. § 1983.     Subsequent to filing his petition in this

court, Forsythe moved in the district court to have his complaint

withdrawn.     In light of the district court’s order granting

Forsythe’s motion and dismissing his complaint, Forsythe’s


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-00143
                              - 2 -

interlocutory appeal is DENIED and this case is DISMISSED for

want of jurisdiction.